Notice of Pre-AIA  or AIA  Status
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reason for Allowance
 	The following is a statement of reasons for the indication of allowable subject matter:  The closest prior art of record are Wessner (US 2005/0109745), Peter (US 3,569,660).  The prior art of record references neither discloses, or suggests, in combination with the other limitations of independent claim 1, the nozzle is provided with a second opening in the outer face, the second opening that communicates with the second channel and that allows the gas to be discharged away from the outer face in the irradiation direction, and the second channel includes: a first part into which the gas flows; a second part that communicates with the second opening and a third part that connects the first part and the second part at a position closer to the end than at least part of the second opening.

 	The prior art of record references neither discloses, or suggests, in combination with the other limitations of independent claim 16, the nozzle includes an end facing the surface, and an outer face connected to the end and located between the energy beam and the first channel, the nozzle is provided at the end with a first opening that communicates with the first channel and from which the shield gas is discharged toward the surface, the nozzle is provided with a second opening in the outer face, the second opening that communicates with the second channel and that allows the gas to be discharged away from the outer face in the irradiation direction, the second opening includes a plurality of holes, and the holes increases in density toward the end.



Examiner’s Comment
 	(1) The closest prior art was Wessner and Peter. Wessner teaches an irradiation device, a nozzle having a first channel for supplying gas. Peter teaches a nozzle moves relative to the object in an irradiation direction toward the irradiation position along the surface. The combination of Wessner and Peter is silent regarding the above features in claims 1 and 16. 



Conclusion
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIMMY CHOU whose telephone number is (571)270-7107. The examiner can normally be reached Mon-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JIMMY CHOU/Primary Examiner, Art Unit 3761